Title: From George Washington to Henry Harrison, 20 April 1756
From: Washington, George
To: Harrison, Henry



To Captain Henry Harrison.Sir,
[Winchester, 20 April 1756]

I congratulate you on your safe arrival at Fort-Edward—If Ensign Hubbard applies to you for a reinforcement, you are to detach to his assistance a party of ten men: and if you have the same application from Homer’s-Fort, let them have the like number; and a small quantity of ammunition, if it can be spared. Yours

G:W.
April 20th 1756.    

